UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA




YOLANDA JAMISON,

       Plaintiff,


                       v.                                 Civil Action No. 11-1132 (JEB)


SYLVIA MENIFEE,

       Defendant.




                                  MEMORANDUM OPINION

       On or around June 3, 2011, Plaintiff Yolanda Jamison filed a one-paragraph Complaint in

the District of Columbia Superior Court alleging that Defendant Sylvia Menifee had defamed

her. On June 20, given that Defendant is an employee of the United States and was sued for

actions allegedly taken while acting within the scope of her office, the United States removed the

case to this Court and filed a Motion to Dismiss three days later. Plaintiff has yet to respond,

despite two prior Orders of this Court notifying her of the obligation to respond. The Court

initially ordered her to respond on or before July 7 or risk dismissal. When no response arrived,

the Court advised Plaintiff on July 19 that failure to respond by July 26 risked Defendant’s

Motion being deemed conceded.
       As Plaintiff has still not responded and Defendant has raised genuine issues that could

well bar her suit, the Court will, by separate Order this day, find that she has conceded the

Motion under LCvR 7(b).


                                                             /s/ James E. Boasberg
                                                             JAMES E. BOASBERG
                                                             United States District Judge
       Date: August 1, 2011




                                                     2